IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA, No. |G-SO@2- Of “W2-Sto- MDH

Plaintiff, 18 U.S.C. § 1711

NMT 10 Years Imprisonment

V. NMT $250,000 Fine

NMT 3 Years Supervised Release
RYAN F. CHANDLER, Class C Felony

[DOB: 11/12/1990]
Mandatory Order of Restitution
Defendant. $100 Special Assessment

(per count of conviction)

 

INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

On or about January 1, 2019, and continuing through on or about July 8, 2019, said dates
being approximate, in Jasper County, within the Western District of Missouri, the defendant,
RYAN F. CHANDLER, at all relevant times being an officer and employee of the United States
Postal Service, did knowingly, willfully, and intentionally embezzle and convert to his own use,
without authorization under law, money and property of a value in excess of $1,000 that came
under his control in the execution and under color of his office, employment and service with the
United States Postal Service, to wit: United States currency, in violation of Title 18, United States
Code, Section 1711.

Respectfully submitted,

TIMOTHY A. GARRISON
United States Attorney

as

CASEY ELARK
Assistant United States Attorney

DATED: December 30, 2019
Springfield, Missouri

 

Case 3:19-cr-05062-MDH Document 2 Filed 12/30/19 Page 1 of 1
